Number of Managers 33Median Position Size 2.7%Maximum Position Size 8.0% Number of Strategies 8Average Position Size 2.9%Top 20 Holdings 82.9% Aetos Capital Hedge Fund of Fund Allocation Strategy Allocation1 Arbitrage: 12% Quantitative: 7% Distressed: 15% Directional Equity: 2% Short-biased Equity: 2% Equity Hedged: 30% Convertible Arbitrage: 9% Aetos Capital Distressed Investment Strategies Fund: 15% Aetos Capital Long/ Short Strategies Fund: 35% Historical Strategy Allocation ProductDescription:The Aetos Capital Balanced Portfolio is a tactically allocated portfolio comprised of allocations to Aetos Capital’s 1940 Act SEC-registered HedgeFunds of Funds, designed to provide U.S. and Offshore investors a consistent absolute return with lower volatility versus traditional markets.ThisPortfolio incorporates a fundamentally based investment process with a disciplined approach to strategy allocation, manager selection and portfoliomonitoring where risk management is integrated in every step. As of January 1, 2010: Investment Returns: As of12/31/09: Aetos Capital BalancedPortfolio2 90-Day TreasuryBills Barclays CapitalAggregate Index S&P 500 DRIIndex MSCIWorldIndex 1 Year Annualized Return 12.78% 0.15% 5.93% 26.46% 29.99% 3 Year Annualized Return -0.04% 1.94% 6.04% -5.62% -5.63% 5 Year Annualized Return 2.90% 2.73% 4.97% 0.43% 2.01% From Inception through 12/31/09: Average Annualized Return 4.14% 2.25% 4.98% 4.78% 6.76% Annualized Standard Deviation 4.67% 0.48% 3.94% 15.51% 16.62% Sharpe Ratio 0.40 - 0.69 0.16 0.27 Largest Calendar Qtr. Drawdown -8.74% - -2.44% -21.95% -21.77% Beta: Barclays Capital Aggregate Index 0.15 - Beta:S&P ndex 0.18 - Beta: MSCI World Index 0.19 - Chief Investment Officer: Anne Casscells - Menlo Park, CA For More Information Please Contact:Andrea
